Citation Nr: 0611554	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  05-39 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of excision of a pilonidal cyst. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  

For good cause shown, namely the veteran's advanced age, his 
motion for advancement on the docket was granted.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2005).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  Residuals of excision of a pilonidal cyst include 
constant pain, tenderness to palpitation, and a healed 7-
centimeter surgical scar, without objective evidence of 
swelling, erythema, or drainage.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of excision of a pilonidal cyst have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107.

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini, supra.  In this case, the veteran 
filed his increased rating claim in December 2004 and the 
initial unfavorable decision was issued in April 2005, after 
he had been provided with adequate VCAA notice in January 
2005, in accordance with Pelegrini.  

Moreover, the Board finds that the requirements with respect 
to the content of the VCAA notice were met in this case.  The 
veteran was informed of the evidence needed to substantiate 
his claim by means of a letter dated in January 2005.  A 
rating decision issued in April 2005, and a statement of the 
case (SOC) issued in November 2005 reiterated this 
information.  The Board finds that the veteran has been 
provided with adequate notice pursuant to 38 U.S.C.A. § 5103.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In this case, VA informed the veteran in the January 2005 
VCAA letter of the information and evidence that is necessary 
to substantiate his increased rating claim.  Specifically, 
such advised him that the evidence must show that his 
service-connected disability had gotten worse. 

In addition, VA informed the veteran in the January 2005 
letter about the information and evidence that VA would seek 
to provide.  Specifically, such letter indicated that VA was 
responsible for obtaining relevant records from any Federal 
agency, to include medical records from the military, VA 
hospitals, and the Social Security Administration.  He was 
also informed that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, to include 
records from state and local governments, private doctors and 
hospitals, and current and former employers.  

VA also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, in 
January 2005, VA advised the veteran that he must provide 
adequate identifying information for any records he wished VA 
to obtain and that it was his responsibility to ensure that 
VA received all requested records not in the possession of a 
Federal department or agency.  The letter further notified 
him that he may submit evidence showing that his service-
connected residuals of excision of a pilonidal cyst had 
increased in severity, such as a statement from his doctor, 
containing the physical and clinical findings, the results of 
any laboratory tests or X-rays, and the dates of examinations 
and tests.  He was also informed that he could submit his own 
statement describing his symptoms or statements from other 
individuals who were able to describe from their knowledge 
and personal observations in what manner his disability had 
become worse.  

With respect to the fourth element of notice, the January 
2005 letter requested that the veteran inform VA if there is 
any other evidence or information that he believed would 
support his claim and, if such evidence or information was in 
his possession, to send it to VA.  

The Board notes that during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. March 3, 2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

While the issue on appeal is a claim of entitlement to an 
increased rating, as opposed to a claim of entitlement to 
service connection, the Board notes that the veteran was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In this regard, as the 
Board concludes herein that the preponderance of the evidence 
is against the veteran's claim for an increased rating, any 
question as to the effective date to be assigned is rendered 
moot.  

Therefore, for the foregoing reasons, the Board concludes 
that the veteran has been afforded appropriate notice under 
the VCAA.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  VA treatment records are contained 
in the claims file and the veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained for an equitable disposition of his claim.  
Additionally, the veteran was afforded a VA examination in 
February 2005 for the purpose of adjudicating his increased 
rating claim.  The Board notes that the claims file was not 
available for review by the examiner; however, the examiner 
considered the veteran's subjective complaints and conducted 
a physical examination before rendering a diagnosis; the 
history reported therein appears to be accurate.  Moreover, 
in increased rating claims, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).   As the February 2005 VA 
examination adequately addresses the current severity of the 
veteran's residuals of excision of pilonidal cyst, the Board 
finds that a remand for another examination or for a review 
of the claims file by the February 2005 VA examiner is not 
necessary.  VA has also assisted the veteran throughout the 
course of this appeal by providing him and his representative 
with a SOC in November 2005, which informed them of the laws 
and regulations relevant to his claim.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the veteran in this case.

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2005).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2005).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2005).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  See Francisco, 
supra.

The veteran is currently in receipt of a 10 percent 
evaluation for service-connected residuals of excision of a 
pilonidal cyst pursuant to 38 C.F.R. § 4.118, Diagnostic Code 
7804.  He contends that he currently has pain, drainage, and 
swelling as well as difficulty with bowel movements, bending, 
sitting, lying down, and daily activities.  Therefore, the 
veteran claims that a rating in excess of 10 percent is 
warranted for such disability.

Under Diagnostic Code 7804, superficial scars that are 
painful on examination warrant a 10 percent evaluation.  Note 
(1) defines a superficial scar as one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2005).  

The veteran's residuals of excision of a pilonidal cyst 
include constant pain, tenderness to palpitation, and a 
healed 7-centimeter surgical scar, without objective evidence 
of swelling, erythema, or drainage.  In contemplation of this 
symptomatology the veteran is in receipt of a 10 percent 
rating under Diagnostic Code 7804, which is the maximum 
schedular rating under such Diagnostic Code.

With regard to symptomatology, the Board notes that, at his 
February 2005 VA examination, the veteran complained of 
constant pain in the area of the pilonidal cyst surgery and 
stated that he felt like there was a basketball there.  He 
indicated that he had to be careful of what type of chair he 
sat in as he could not have any pressure on that area.  The 
veteran stated that he could not sit through a full-length 
movie as a result of this condition.  He also reported that 
when he was working with freight, he was required to do 
strenuous physical labor and such caused the cyst to drain 
periodically, but it did not currently drain.  The veteran 
had a daily pain in the area, which, on average, was about an 
8 out of 10.  He also had difficulty doing bending and was 
not able to sleep on his back due to the cyst.

Upon physical examination, there was a 7-centimeter, healed 
surgical scar in the veteran's lower lumbar region, which 
extended into the upper gluteal fold.  The area was tender to 
palpation.  There was no swelling, erythema, or drainage.  
The examiner diagnosed residuals of pilonidal cyst and noted 
that the veteran had constant pain in the area of the cyst. 

As the veteran is already in receipt of the schedular maximum 
under Diagnostic Code 7804, consideration has been given to 
the potential application of the various provisions of 38 
C.F.R. Parts 3 and 4 (2005), to specifically include those 
pertinent to the rating of scars, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the Board finds 
no basis upon which to assign a higher disability evaluation 
for the veteran's residuals of excision of a pilonidal cyst.  
Specifically, as the veteran's skin disability is not located 
on his head, face, or neck, Diagnostic Code 7800 pertinent to 
disfigurement of such areas is inapplicable.  Also, 
Diagnostic Code 7801, while providing ratings in excess of 10 
percent, requires that a scar, other than on the head, face, 
or neck, be deep or cause limited motion and exceed an area 
of 12 square inches (77 square centimeters).  As the 
veteran's scar is objectively shown to be healed and only 7-
centimeters, he is not entitled to a rating in excess of 10 
percent under Diagnostic Code 7801.  Also, Diagnostic Codes 
7802 and 7803, while pertinent to superficial scars, require 
that such exceed an area of 144 square inches (929 square 
centimeters) or be unstable, respectively.  As the veteran's 
residuals of excision of a pilonidal cyst do not meet such 
criteria, he is not entitled to a separate evaluation under 
either Diagnostic Code 7802 or 7803.  The Board has also 
considered evaluating the veteran's residuals of excision of 
a pilonidal cyst under Diagnostic Code 7805, which provides 
that other scars should be rated on limitation of function of 
the affected part; however, as indicated previously, the 
Board finds that the veteran has been appropriately assigned 
a 10 percent disability rating under Diagnostic Code 7804 in 
contemplation of his symptomatology that includes constant 
pain and tenderness to palpitation.  As such, a review of the 
record fails to reveal any additional functional impairment 
associated with the veteran's residuals of excision of a 
pilonidal cyst so as to warrant consideration of alternate 
rating codes.  

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2005).  The record does not reflect any 
post-service hospitalizations for veteran's residuals of 
excision of a pilonidal cyst or show that such is unusually 
manifested.  Moreover, there is no evidence that the 
veteran's service-connected disability has rendered him 
unable to secure or follow a substantially gainful 
occupation.  As such, the Board finds that the medical 
evidence shows that any objective manifestations of the 
veteran's residuals of excision of a pilonidal cyst are 
essentially those contemplated by the schedular criteria.  
Therefore, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.


ORDER

A rating in excess of 10 percent for residuals of excision of 
a pilonidal cyst is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


